Name: Council Regulation (EC) No 1296/2004 of 12 July 2004 authorising transfers between the quantitative limits of textiles and clothing products originating in the Socialist Republic of Vietnam
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  Asia and Oceania;  international trade;  European construction
 Date Published: nan

 16.7.2004 EN Official Journal of the European Union L 244/10 COUNCIL REGULATION (EC) No 1296/2004 of 12 July 2004 authorising transfers between the quantitative limits of textiles and clothing products originating in the Socialist Republic of Vietnam THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Whereas: (1) On 15 December 1992, the European Community and the Socialist Republic of Vietnam initialled an Agreement on trade in textile and clothing products (1) which was approved by Decision 96/477/EC (2). That Agreement has been last amended by an Exchange of Letters between the European Community and the Socialist Republic of Vietnam, initialled on 15 February 2003 and provisionally applied from 10 September 2003 (3). (2) Pursuant to Article 9 of that Agreement, certain quantitative limits may be transferred to the following year if they have not been used in the current year. (3) In the light of the quota increase provided for under the Exchange of Letters of 15 February 2003, the Socialist Republic of Vietnam, on 10 September 2003, made a request that the unused quantities of the quota increase for 2003 be transferred to the quantitative limits of quota year 2004. (4) As Vietnamese and Community operators could only partially benefit from the quota increase in 2003, it is appropriate to transfer the unused part of these additional quantities to the quota levels of quota year 2004, HAS ADOPTED THIS REGULATION: Article 1 Transfers between the quantitative limits for textile goods originating in the Socialist Republic of Vietnam are authorised for the quota year 2004 in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 2004. For the Council The President B. BOT (1) OJ L 410, 31.12.1992, p. 279. (2) OJ L 199, 8.8.1996, p. 1. (3) OJ L 152, 20.6.2003, p. 41. ANNEX 690 Vietnam Adjustment Transfers of unused quantities from quota year 2003 Group Category Unit Limit 2004 Working level 2004 after implementing normal flexibilities Unused quantities of 2003 % of total 2003 quota increase New adjusted working level 2004 IB 4 pcs 16 531 000 17 870 677 2 722 278 55,7 % 20 592 955 IB 5 pcs 5 482 000 5 926 263 1 621 000 100,0 % 7 547 263 IB 6 pcs 8 435 000 9 400 125 136 893 5,5 % 9 537 018 IB 7 pcs 4 638 000 5 013 739 1 372 000 100,0 % 6 385 739 IB 8 pcs 21 929 000 22 674 787 6 482 000 100,0 % 29 156 787 IIB 15 pcs 944 000 956 190 260 435 76,4 % 1 216 625 IIB 18 kgs 1 593 000 1 662 790 535 000 100,0 % 2 197 790 IIB 26 pcs 2 069 000 2 159 580 696 000 100,0 % 2 855 580 IIB 28 pcs 6 391 000 6 670 860 2 147 000 100,0 % 8 817 860 IIB 29 pcs 669 000 696 510 249 000 100,0 % 945 510 IIB 31 pcs 7 873 000 8 057 050 3 055 000 100,0 % 11 112 050 IIB 68 kgs 773 000 783 440 257 000 100,0 % 1 040 440 IIB 73 pcs 1 871 000 1 954 510 606 000 100,0 % 2 560 510 IIB 76 kgs 2 034 000 2 087 020 392 825 59,5 % 2 479 845 IIB 78 kgs 2 024 000 2 118 500 598 000 100,0 % 2 716 500 IIB 83 kgs 674 000 705 430 200 000 100,0 % 905 430 IIIA 35 kgs 1 082 000 1 130 370 350 000 100,0 % 1 480 370 IIIA 41 kgs 1 311 000 1 328 860 244 882 57,2 % 1 573 742 IIIB 97 kgs 366 000 370 970 91 681 75,8 % 462 651 V 161 kgs 409 000 426 920 138 000 100,0 % 564 920